04/22/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0560


                                      DA 19-0560
                                   _________________

JAMES MAHER,

             Plaintiff and Appellee,

      v.                                                           ORDER

JACQUELINE COLOMBE,

             Defendant and Appellant.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Jacqueline Colombe, to all counsel
of record, and to the Honorable Luke Berger, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   April 22 2020